Opinion by
President Judge Crumlish,
In Gilligan v. Pennsylvania Horse Racing Commission, 492 Pa. 92, 422 A.2d 487 (1980), the Supreme Court reversed our decision in Gilligan v. Pennsylvania Horse Racing Commission, 46 Pa. Commonwealth Ct. 595, 407 A.2d 466 (1979), and ruled that the Commission did have the legislatively-prescribed authority to promulgate rules setting fees to be paid by members to their jockeys. However, the Supreme Court directly remanded the matter back to us “for factual findings *543and legal conclusions on the issues raised by appellees but not reached below. ’ ’
Gathering impetus from petitioners’ initial alternative arguments, the Commonwealth requested that judgment be entered on the pleadings alone in that (1) the Commission’s regulation of jockey fees does not interfere with the constitutionally guaranteed freedom of contract, and (2) the Commission did not satisfy statutorily mandated procedural requirements in promulgating the amendments to its administrative rules.
Given the express instructions of our Supreme Court, we have no choice but to deny the Commonwealth’s Motion for Judgment on the Pleadings, and proceed with a hearing on. the remaining issues, after which we will render a decision based upon findings of fact and conclusions of law.
Motion for Judgment on the Pleadings denied.
Order
The Commonwealth of Pennsylvania’s Motion for Judgment on the Pleadings is denied.
Date: July 15,1981.